      Case: 3:20-cv-00224-NBB-RP Doc #: 73 Filed: 02/18/21 1 of 2 PageID #: 1487




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                         PLAINTIFF


VS.                                          CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                  DEFENDANT




           (SECOND) JOINT MOTION TO EXTEND BRIEFING SCHEDULE



       COMES NOW, Lafayette County, Mississippi, Defendant, and John Rash, Plaintiff, in

the above-styled and numbered cause, by and through their counsel, and file their (Second) Joint

Motion to Extend the deadline in which to file their responses to the pending Cross Motions for

Summary Judgment, and would state as follows:

                                                1.

       The parties filed cross motions for summary judgment on February 2, 2021 which

thereby required the filing of their respective Responses on or before February 16, 2021. Upon

joint motion, this court extended the parties response deadline to February 19, 2021. In view of

the continuing severe weather conditions in the State of Mississippi, which resulted in the recent

Declaration of a State of Emergency by the Governor and local authorities, counsel for the

Defendant is in need of three additional days to file the Defendant’s Response to the Plaintiff’s

Motion for Partial Summary Judgment. Plaintiff’s counsel has no objection to the extension

provided the Plaintiff receives the same deadline extension for the filing of his Response to the

Defendant’s Motion for Summary Judgment.
     Case: 3:20-cv-00224-NBB-RP Doc #: 73 Filed: 02/18/21 2 of 2 PageID #: 1488




                                                2.

       Accordingly, the parties jointly request an extension of the deadline for the filing of their

respective responses to the pending motions for summary judgment to through and including

February 22, 2021.



       THIS, the 18th day of February, 2021.

                                                     Respectfully submitted,

                                                     CLAYTON O'DONNELL PLLC
                                                     1403 VAN BUREN AVENUE, SUITE 103
                                                     P.O. Drawer 676
                                                     Oxford, MS 38655
                                                     Telephone: (662) 234-0900



                                                     /s/ David D. O’Donnell
                                                     DAVID D. O'DONNELL, MSB #3912
                                                     Attorney for Lafayette County, Ms.,
                                                     Defendant
                                                     dodonnell@claytonodonnell.com




                                    CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 18th day of February, 2021.

                                              /s/ David D. O'Donnell
                                              DAVID D. O'DONNELL, MSB# 3912
                                              dodonnell@claytonodonnell.com



                                                                                                  2
